DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification

The disclosure is objected to because of the following informalities: Paragraph [0051] cites “grind point”.  The Examiner understands the specification to mean “grid point”. 
Appropriate correction is required.

Claim Objections

Claim 18 is objected to because of the following informalities:  Claim 18 cites “by scanning a sample” and further “to inquire of a user whether the sample is to be created”.  Because the sample is scanned, the sample has already been created.  For purposes of examination, the Examiner understands “the sample is to be created” to mean creating a second sample having a plurality of patches.   Appropriate correction is required.

Claim Interpretation

The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 

(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are:
first setting unit in claims 1, 4, 6, and 18.
second setting unit in claims 1, 2, 6, and 18.
first generation unit in claim 1.
second generation unit in claims 3, 4, 5, and 6.
display unit in claim 2.
change unit in claims 7 and 8.
acquisition unit in claim 8.
determination unit in claim 19.
generation unit in claims 18.
inquiry unit in claims 18 and 19.
creation unit in claim 19.

and dependent claims therefrom.



A-D, F-I and K:  “processors” performing the functions listed in FIGs 5, 7, and 9.
E and J.  A “UI screen 400” shown in FIG. 8A.

If Applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.


Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having 

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 10-17  are rejected under 35 U.S.C. 103 as being unpatentable over Soler et al. (US 2003/0030828 A1) “Soler” in view of Pettigrew et al. (US 2007/0247647 A1) “Pettigrew”.

10. Soler teaches:  A method ("method" [claim 1]) of an image processing apparatus ("computer 102" [0047] in Fig. 1)  that adjusts a conversion characteristic in color matching processing (“matching a printed color to a color sample" [0010].  Conversion [0062] steps “704” or “705” in Fig. 7.)  in a case where an image output apparatus ("printer device 100" [0047] in Fig. 1) outputs image data ("printing a poster or other print material 101" [0047] in Fig. 1):
 Soler does not explicitly teach:
where the method comprises a first setting a color selected by a user from among colors included in the image data to be output as an adjustment-target color 
("Receive Region Selection 302” FIG. 3 [0037]. );
The conversion matching of a color in Soler can be modified by Pettigrew to select a color from among colors to be output as an adjustment-target color.
The motivation for the combination is provided by Pettigrew to more easily accomplish color correction tasks [0006].
The combination of Soler and Pettigrew teach: second setting a color selected by a user from among colors included in scanned image data obtained by reading a reference sample as a destination color for the adjustment-target color ("Scan patch color using internal scanner device of printer 401" in Fig. 4 [0059] or “colorimeter/spectrophotometer” in Fig. 3 of Soler.  Where the second setting is a color selected by a user “a human user manually evaluates the color spots visually, and selects a color spot´[0062] of Soler.); and changing, based on the destination color, a conversion characteristic in the color matching processing in a case where a color signal corresponding to the adjustment-target color is input ("In step 705, a set of CIEL*a*b* variations are generated for colors surrounding the input color in color space." [0062] in Fig. 7 of Soler.) , wherein in the second setting a destination color, setting the destination color is based on first scanned image data obtained by reading a color sample as the reference sample (The reference sample is scanned "Scan with EXTERNAL color sensor 702" or “Scan IN the printer 703” in Fig. 7  [0062] of Soler.) , in which patches of a plurality of colors including colors ("In step 707, the printer device prints a 2 dimensional array of color spots, where each color spot corresponds to an individual color variation generated in step 705" [0062] as shown in Fig. 7.  The spots are shown in Fig. 5 [0060] of Soler.)  or setting the destination color is based on second scanned image data obtained by reading a sample document of the image data to be output as the reference sample is performed in accordance with selection of a user.
Therefore, the Applicant’s claimed invention would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention and the claim is rejected.
11. The method according to claim 10, further comprising: displaying the first scanned image data ("Fig. 1" [0030] or “Fig. 2a” [0033] of Pettigrew displaying an image.) or the second scanned image data based on user instructions, wherein the second setting sets a color selected by a user (“the human user can visually read a two dimensional array position of the selected color spot and enter an X, Y co-ordinate value identifying that position within the array" [0062] of Soler.)  based on displayed scanned image data as the destination color (The color can be displayed in ("Fig. 1" [0030] or “Fig. 2a” [0033] of Pettigrew) .
The selection of a color by coordinates in Soler can be modified by Pettigrew to display a color to be selected on the display of Pettigrew using a graphical user interface.

Therefore, the Applicant’s claimed invention would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention and the claim is rejected.

 
12. The method according to claim 10, further comprising: generating patch image data that is a base of the color sample used in a case where the destination color is set based on the first scanned image data ("The base color is shown as a target color "501” in Fig. 5 [0060] of Soler.  The patch image data are the “9 by 9” around patch “‘501” as shown in Fig. 5.).

Therefore, the Applicant’s claimed invention would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention and the claim is rejected.

13. The method according to claim 10, wherein the changing changes a conversion characteristic in a lookup table in which an input signal value and an output ("by identifying the two dimensional position in the array, can look up from a look up table, a corresponding color in the color map 706 which has been selected. In step 713, the selection of the new color is stored in the printer device as a new color data." [0062] of Soler.) 

Therefore, the Applicant’s claimed invention would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention and the claim is rejected.

14. The non-transitory computer readable storage medium of claim 14 has been analyzed in view of the “a data storage device 205, for example a hard disk drive” [0048] and further in view of claim 10.
 	Therefore, the Applicant’s claimed invention would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention and the claim is rejected.
15. The non-transitory computer readable storage medium of claim 15 has been analyzed in view of the “a data storage device 205, for example a hard disk drive” [0048] and further in view of claim 11.
 	Therefore, the Applicant’s claimed invention would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention and the claim is rejected.
16. The non-transitory computer readable storage medium of claim 16 has been analyzed in view of the “a data storage device 205, for example a hard disk drive” [0048] and further in view of claim 12.
Therefore, the Applicant’s claimed invention would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention and the claim is rejected.
17. The non-transitory computer readable storage medium of claim 17 has been analyzed in view of the “a data storage device 205, for example a hard disk drive” [0048] and further in view of claim 13.
Therefore, the Applicant’s claimed invention would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention and the claim is rejected.



Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Soler et al. (US 2003/0030828 A1) “Soler” in view of Pettigrew et al. (US 2007/0247647 A1) “Pettigrew” and further in view of Hayward et al. (US 2010/0085587 A1) “Hayward”. 

18. Soler teaches:  An image processing apparatus ("computer 102" [0047] in Fig. 1)  comprising: a first setting ("processor" [0062], corresponding structure or equivalent.) 
Soler does not explicitly teach:
where the first setting unit configured to set a color selected by a user from among colors included in image data as an adjustment-target color;
However Pettigrew teaches:  where the first setting unit configured to set a color selected by a user from among colors included in image data as an adjustment-target color; ("Receive Region Selection 302” FIG. 3 [0037]. );
The conversion matching of a color in Soler can be modified by Pettigrew to select a color from among colors to be output as an adjustment-target color.
The motivation for the combination is provided by Pettigrew to more easily accomplish color correction tasks [0006].
Soler and Pettigrew teach:
("processor" [0062], corresponding structure or equivalent of Soler.)  configured to set a destination color based on a color specified by a user from among colors included in scanned image data obtained by scanning a sample   ("Scan patch color using internal scanner device of printer 401" in Fig. 4 [0059] or “colorimeter/spectrophotometer” in Fig. 3 of Soler.  Where the second setting is a color selected by a user “a human user manually evaluates the color spots visually, and selects a color spot´[0062] of Soler.); a generation unit ("processor" [0062], corresponding structure or equivalent of Soler.)  configured to generate a conversion rule to convert the adjustment-target color into the destination color input ("In step 705, a set of CIEL*a*b* variations are generated for colors surrounding the input color in color space." [0062] in Fig. 7 of Soler.);
The combination of Soler and Pettigrew teach an inquiry unit  ("user interface" [0058] of Soler or “user interface” [0010] of Pettigrew, corresponding structure or equivalent.):
 Soler and Pettigrew do not explicitly teach where the inquiry unit configured to inquire of a user whether the sample is to be created.
However, Hayward teaches: 
where the inquiry unit configured to inquire of a user whether the sample is to be created ("a user may determine whether a printing device is … printing 715 a print sample " [0059]) . 

The motivation for the combination is provided by Hayward “to obtain an acceptable match of a spot color” [0006].
Therefore, the Applicant’s claimed invention would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention and the claim is rejected.

Allowable Subject Matter


Claims 1-9 are allowed.
 
The references of Soler and Pettigrew do not teach:  “and a function to set the destination color based on second scanned image data obtained by reading a sample document of the image data to be output as the reference sample” in combination with the other claimed limitations and other references.

Claim 19 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.  Specifically, Soler, Pettigrew, and Hayward do 


Prior art of relevance 

Kokemohr (US 2008/0137952 A1) teaches:  A method for image processing of a digital image, in which a region of interest is defined in the digital image, one or more sets of pixel characteristics are determined for the region of interest, along with an image editing function, and the digital image is processed by applying a mixing function algorithm based on the one or more sets of pixel characteristics and the determined image editing function.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TED W BARNES whose telephone number is (571) 270-1785.  The examiner can normally be reached on Mon-Fri. 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, King Poon can be reached on 571-270-7440.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/TED W. BARNES/ Ph.D. Electrical Engineering
Primary Examiner
Art Unit 2675



/TED W BARNES/Primary Examiner, Art Unit 2675